Citation Nr: 1031613	
Decision Date: 08/23/10    Archive Date: 09/01/10

DOCKET NO.  05-32 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to 
include posttraumatic stress disorder and depression.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney at 
Law


ATTORNEY FOR THE BOARD

David S. Ames, Counsel




INTRODUCTION

The Veteran served on active duty from December 1968 to December 
1972.  This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in St. Louis, 
Missouri (RO).

In February 2008, the Board issued a decision which denied the 
claims on appeal.  Thereafter, the Veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In November 2009, the Court vacated the Board's 
February 2008 decision with respect to the issues of entitlement 
to service connection for posttraumatic stress disorder (PTSD) 
and depression and remanded these claims for further 
adjudication.

The claim on appeal has previously been adjudicated as separate 
issues of entitlement to service connection for PTSD and 
entitlement to service connection for depression.  However, the 
medical evidence of record indicates that the Veteran's 
psychiatric disorders are related and intertwined, as 
demonstrated by multiple diagnoses of "PTSD with depressive 
features."  As such, the Board will adjudicate these claims as a 
single claim of entitlement to service connection for a 
psychiatric disorder, to include PTSD and depression.  See 
Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental 
health disability claim includes any mental disability that may 
reasonably be encompassed by the claimant's description of the 
claim, reported symptoms, and the other information of record).


FINDING OF FACT

The Veteran has a current diagnosis of PTSD, with depressive 
features, that is associated with an in-service stressor which is 
related to fear of hostile military activity.




CONCLUSION OF LAW

PTSD, with depressive features, was incurred in active military 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 4.125 (2009); 3.304(f)(3) (July 13, 2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009).  VA has issued 
regulations implementing the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2009).  Without deciding whether the notice and 
development requirements of the VCAA have been satisfied in the 
present case, this law does not preclude the Board from 
adjudicating the issue involving the Veteran's claim for service 
connection for a psychiatric disorder, to include PTSD and 
depression, as the Board is taking action favorable to the 
Veteran by granting service connection for this disorder.  As 
such, this decision poses no risk of prejudice to the Veteran.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also 
Pelegrini v. Principi, 17 Vet. App. 412 (2004).

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); 
(2) a link, established by medical evidence, between current 
symptoms and an in-service stressor; and (3) credible supporting 
evidence that the claimed in-service stressor occurred.  See 


38 C.F.R. § 3.304(f) (2009).  A diagnosis of a mental disorder, 
including PTSD, must conform to the criteria of Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV).  38 C.F.R. § 
4.125 (2009).

If the evidence establishes that the Veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is consistent 
with the circumstances, conditions, or hardships of the Veteran's 
service, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 U.S.C.A. 
§ 1154(b) (West 2002); 38 C.F.R. § 3.304(f)(1).

Furthermore, if the Veteran did not engage in combat with the 
enemy or if the claimed stressors are not related to combat, then 
the Veteran's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must be 
corroborated by credible supporting evidence.  See Cohen v. 
Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 389 
(1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996); Fossie v. 
West, 12 Vet. App. 1, 6 (1998).

During the pendency of this appeal, the criteria for verifying 
in-service stressors were amended, effective July 13, 2010.  The 
amendment states that 

If a stressor claimed by a veteran is 
related to the Veteran's fear of hostile 
military or terrorist activity and a VA 
psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA 
has contracted, confirms that the claimed 
stressor is adequate to support a diagnosis 
of [PTSD] and that the Veteran's symptoms 
are related to the claimed stressor, in the 
absence of clear and convincing evidence to 
the contrary, and provided the claimed 
stressor is consistent with the places, 
types, and circumstances of the Veteran's 


service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed 
in-service stressor.  For purposes of this 
paragraph, "fear of hostile military or 
terrorist activity" means that a veteran 
experienced, witnessed, or was confronted 
with an event or circumstance that involved 
actual or threatened death or serious 
injury, or a threat to the physical 
integrity of the Veteran or others, such as 
from an actual or potential improvised 
explosive device; vehicle-imbedded 
explosive device; incoming artillery, 
rocket, or mortar fire; grenade; small arms 
fire, including suspected sniper fire; or 
attack upon friendly military aircraft, and 
the Veteran's response to the event or 
circumstance involved a psychological or 
psycho-physiological state of fear, 
helplessness, or horror.

38 C.F.R. § 3.304(f)(3) (July 13, 2010).

The Veteran's service treatment records are negative for any 
complaints or diagnosis of a psychiatric disorder.

After separation from military service, a February 2003 VA 
outpatient medical report gave a diagnosis of depression.  The 
medical evidence of record shows that a psychiatric disorder has 
been consistently diagnosed since February 2003.  A December 2004 
VA outpatient medical report gave a diagnosis of PTSD with 
depressive features.  The medical evidence of record shows that 
PTSD has been consistently diagnosed since December 2004.

The medical evidence of record clearly shows that the Veteran has 
a current diagnosis of PTSD for VA purposes.  See 38 C.F.R. 
§ 4.125.  However, the Veteran's claim has been denied on the 
basis that there was no objective evidence 


that established that the Veteran "engaged in combat with the 
enemy" and there was insufficient evidence to corroborate the 
claimed stressor.  See VAOPGCPREC 12-99; 65 Fed. Reg. 6257 
(2000).  In this regard, there are no references to combat in the 
Veteran's service personnel records and he did not earn any 
decorations, medals, badges, ribbons, or awards indicative of 
participation in combat.  As such, the Veteran's claimed stressor 
must be corroborated by credible supporting evidence.  38 C.F.R. 
§ 3.304(f).

However, the regulatory changes which became effective on July 
13, 2010 state that the Veteran's lay testimony alone is 
sufficient to establish the occurrence of the claimed in-service 
stressor if that stressor is related to the Veteran's fear of 
hostile military or terrorist activity.  A September 2006 VA 
outpatient medical report stated that the Veteran reported that, 
when he served with the 11th Combat Aviation Battalion, his base 
was "hit every night with artillery."  This medical report 
provided a diagnosis of PTSD with depressive features.  The 
Veteran's service personnel records show that he served in the 
Headquarters and Headquarters Company, 11th Combat Aviation 
Battalion, in Vietnam, from May 24, 1970, to May 5, 1971.  The 
Board finds that the stressor cited in the September 2006 VA 
outpatient medical report is clearly related to the Veteran's 
fear of hostile military activity, and his statements are 
consistent with the information available about his period of 
service in Vietnam.  Therefore, in accordance with the regulatory 
changes made to 38 C.F.R. § 3.304(f)(3), effective July 13, 2010, 
the Veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.

Accordingly, there is credible evidence of record which 
establishes the occurrence of the Veteran's claimed stressor.  As 
such, the Board finds that the Veteran has a current diagnosis of 
PTSD that is associated with an in-service stressor related to 
fear of hostile military activity.  See 38 C.F.R. § 3.304(f)(3) 
(July 13, 2010).

Accordingly, applying the doctrine of reasonable doubt, the Board 
finds that the Veteran's PTSD is related to active military 
service and therefore, service connection for PTSD, with 
depressive features, is warranted.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Service connection for PTSD, with depressive features, is 
granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


